DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Migale (US 2018/0344086).
Regarding claim 1, Migale teaches a device for grinding, loading and forming smoking articles 10 comprising: a grinding unit (44 & 30); a holding chamber 12 removably coupled to the grinding unit (fig. 2); a cone holding section (The plurality of compartments 14 [0018]) positioned within the holding chamber 12; and a rotational device coupled to the grinding unit and the cone holding section (top cap 44 by rotation of the top cap 44 relative to the grinder 30 [0020]). Migale does not explicitly disclose wherein the rotational device rotates the grinding device and moves the cone holding section in an up and down manner within the holding chamber. However Migale teaches the grinder 30 wherein the first end 32 is configured for the cap teeth 52 to push ground plant matter 54 through the openings 56 and into the funnel 38 [0020], therefore establishing that the invention of Migale is capable of up and down manner within the holding chamber.  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the device of Migale in order to move the cone holding section in an up and down manner because it has been held that wherein general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).
Regarding claim 2, Migale teaches a tension device (fig. 5 unlabeled element) positioned in a bottom section of the holding chamber and applying a force against a bottom of the cone holding section.
Regarding claim 3, Migale teaches the grinding unit comprises: an upper grinding unit 44; and a lower grinding unit 30, the lower grinding unit removably positioned within the holding chamber (The grinder 30 is positionable in the grinder storage compartment 24 by insertion of the tube section 40 into the grinder storage compartment 24 [0019]); wherein the upper grinding unit is positioned over the lower grinding unit (The first end 32 of the grinder 30 is insertable into the top cap 44 wherein the grinder teeth 34 [0020]).
Regarding claim 4, Migale teaches the upper grinding unit comprises: an upper cap 46; a grinding plate 50 coupled to a bottom section of the cap; a plurality of upper grinding unit teeth 52 attached to a first surface of the grinding plate.
Regarding claim 5, Migale teaches an alignment device 40 positioning the grinding plate to the bottom section of the cap (fig. 2).
Regarding claim 6, Migale teaches the lower grinding unit comprises: a lower cap having an open end (fig. 2); a plurality of openings 56 formed in a bottom surface of the lower cap; and a plurality of lower grinding unit teeth 34 formed on the bottom surface of the lower cap.
Regarding claim 7, Migale does not explicitly teaches a ridge formed around an upper inner perimeter of the holding chamber holding the lower grinding unit within the holding chamber. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Migale to correspond with that of the claimed invention.
Regarding claim 8, Migale teaches the holding chamber comprises a lower section 80 removably attached to the holding chamber (fig. 2).
Regarding claim 9, Migale teaches the cone holding section comprises: a body section; a plurality of channels formed in the body section (plurality of compartments 14), each channel extending through the body section and each configured to hold a smoking article (fig.2); and a rotational channel formed in a center area of the body section and engaging the rotational device (fig.2).
Regarding claim 11 & 19, Migale teaches a device for grinding, loading and forming smoking articles 10 comprising: a grinding unit, wherein the grinding unit (44 & 30) comprises: an upper grinding unit, wherein the upper grinding unit comprises: an upper cap 46; a grinding plate 50 coupled to a bottom section of the cap; a plurality of upper grinding unit teeth 52 attached to a first surface of the grinding plate; and a lower grinding unit, wherein the lower grinding unit comprises: a lower cap having an open end (fig. 2); a plurality of openings 56 formed in a bottom surface of the lower cap; and a plurality of lower grinding unit teeth 34 formed on the bottom surface of the lower cap; wherein the upper grinding unit is positioned over the lower grinding unit (The first end 32 of the grinder 30 is insertable into the top cap 44 wherein the grinder teeth 34 [0020]); a holding chamber removably coupled to the grinding unit, wherein the holding chamber comprises a lower section 80 removably attached to the holding chamber (fig. 2). Migale does not explicitly teaches a ridge formed around an upper inner perimeter of the holding chamber holding the lower grinding unit within the holding chamber. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Migale to correspond with that of the claimed invention; a cone holding section (The plurality of compartments 14 [0018]) positioned within the holding chamber 12, wherein the cone holding section comprises: a body section; a plurality of channels formed in the body section (plurality of compartments 14), each channel extending through the body section and each configured to hold a smoking article fig. 2); and a rotational channel formed in a center area of the body section; a tension device (fig. 5 unlabeled element) positioned in a bottom section of the holding chamber and applying a force against a bottom of the cone holding section (top cap 44 by rotation of the top cap 44 relative to the grinder 30 [0020]). Migale does not explicitly disclose wherein the rotational device rotates the grinding device and moves the cone holding section in an up and down manner within the holding chamber. However Migale teaches the grinder 30 wherein the first end 32 is configured for the cap teeth 52 to push ground plant matter 54 through the openings 56 and into the funnel 38 [0020], therefore establishing that the invention of Migale is capable of up and down manner within the holding chamber.  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the device of Migale in order to move the cone holding section in an up and down manner because it has been held that wherein general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).
Regarding claim 12, Migale teaches the upper grinding unit comprises: an upper cap 46; a grinding plate 50 coupled to a bottom section of the cap; a plurality of upper grinding unit teeth 52 attached to a first surface of the grinding plate.

Regarding claim 15, Migale does not explicitly teaches a ridge formed around an upper inner perimeter of the holding chamber holding the lower grinding unit within the holding chamber. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Migale to correspond with that of the claimed invention.
Regarding claim 16, Migale teaches the holding chamber comprises a lower section 80 removably attached to the holding chamber (fig. 2).
Regarding claim 17, Migale teaches the cone holding section comprises: a body section; a plurality of channels formed in the body section (plurality of compartments 14), each channel extending through the body section and each configured to hold a smoking article (fig. 2); and a rotational channel formed in a center area of the body section and engaging the rotational device (fig.2).
Claims 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Migale (US 2018/0344086), and further in view of Koski (US 4,167,238).
Regarding claim 10, Migale does not explicitly an axle coupled to the grinding unit; a handle attached to one end of the axle; and a first gear mechanism formed in the cone holding section; a second gear mechanism formed on a second end of the axle; wherein rotation of the handle rotates the grinding unit and moves the cone holding section up and down. However Koski (directed to a tobacco pouch with ejector mechanism) discloses handle disposed outside of the pouch whereby as the handle is operated the spiral mechanism will rotate to move tobacco in the pouch out through the discharge tube into the bowl of a smoking pipe (abstract). The auger mechanism is designated generally by the number 28. It comprises a rotary shaft 29 which is journaled in the center of rear rib 21 of the framework 12 having a handle 30 at its rear end for rotation thereof and a spiral spring auger 31 mounted on and extending forwardly from the other end thereof into the discharge tube 24. It will be understood that as handle 30 is turned the auger 31 will be rotated (col. 2 lines 25-33). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the device of Migale to include the handle of Koski in order to allow users to move product from the device without the need to touch it. 
Regarding claim 18, Migale does not explicitly an axle coupled to the grinding unit; a handle attached to one end of the axle; and a first gear mechanism formed in the cone holding section; a second gear mechanism formed on a second end of the axle; wherein rotation of the handle rotates the grinding unit and moves the cone holding section up and down. However Koski (directed to a tobacco pouch with ejector mechanism) discloses handle disposed outside of the pouch whereby as the handle is operated the spiral mechanism will rotate to move tobacco in the pouch out through the discharge tube into the bowl of a smoking pipe (abstract). The auger mechanism is designated generally by the number 28. It comprises a rotary shaft 29 which is journaled in the center of rear rib 21 of the framework 12 having a handle 30 at its rear end for rotation thereof and a spiral spring auger 31 mounted on and extending forwardly from the other end thereof into the discharge tube 24. It will be understood that as handle 30 is turned the auger 31 will be rotated (col. 2 lines 25-33). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the device of Migale to include the handle of Koski in order to allow users to move product from the device without the need to touch it.
Regarding claim 20, Migale does not explicitly an axle coupled to the grinding unit; a handle attached to one end of the axle; and a first gear mechanism formed in the cone holding section; a second gear mechanism formed on a second end of the axle; wherein rotation of the handle rotates the grinding unit and moves the cone holding section up and down. However Koski (directed to a tobacco pouch with ejector mechanism) discloses handle disposed outside of the pouch whereby as the handle is operated the spiral mechanism will rotate to move tobacco in the pouch out through the discharge tube into the bowl of a smoking pipe (abstract). The auger mechanism is designated generally by the number 28. It comprises a rotary shaft 29 which is journaled in the center of rear rib 21 of the framework 12 having a handle 30 at its rear end for rotation thereof and a spiral spring auger 31 mounted on and extending forwardly from the other end thereof into the discharge tube 24. It will be understood that as handle 30 is turned the auger 31 will be rotated (col. 2 lines 25-33). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the device of Migale to include the handle of Koski in order to allow users to move product from the device without the need to touch it. 
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715